FILED
                             NOT FOR PUBLICATION                             DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORA HILDA MARTINEZ-LINARES,                     No. 07-74220
et al.,
                                                 Agency Nos. A078-959-542
             Petitioners,                                    A098-428-979

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 15, 2009 **

Before:      GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Nora Hilda Martinez-Linares and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We deny the petition for

review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Martinez-Linares’ asylum

application. See 8 C.F.R. § 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646,

656–58 (9th Cir. 2007) (per curiam). We therefore uphold the agency’s denial of

her asylum claim.

      Substantial evidence supports the agency’s finding that Martinez-Linares

failed to demonstrate a clear probability that her “life or freedom would be

threatened” upon her return to El Salvador. See 8 C.F.R. § 1208.16(b); Al-Harbi v.

INS, 242 F.3d 882, 888–89 (9th Cir. 2001). We therefore uphold the agency’s

denial of withholding of removal.

      PETITION FOR REVIEW DENIED.




                                          2